DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3 recites the acronym OAM&P without first indicating what this acronym is intended to represent. For the purpose of examination, OAM&P has been interpreted as meaning “operations, administration, maintenance, and provisioning”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, claim 4 recites the limitation “a second frequency” in lines 3-4. However, claim 1 already establishes “a second frequency” in line 14. As such, it is unclear if the “second frequency” recited in claim 4 is the same as, or different from, the “second frequency” established in claim 1.
Claims 5-7 depend from claim 4 and are therefore rejected for the same reason(s) of indefiniteness as stated above. 
Regarding Claim 5, claim 5 recites the limitation “the second frequency” in line 2. However, both claim 1 and claim 4 recite “a second frequency”. As such, it is unclear as to which “second frequency” claim 5 refers. 
Regarding Claim 6, claim 6 recites the limitation “the second frequency” in lines 2-3. However, both claim 1 and claim 4 recite “a second frequency”. As such, it is unclear as to which “second frequency” claim 6 refers.
Claim 7 depends from claim 6 and is therefore rejected for the same reason(s) of indefiniteness as stated above.
Regarding Claim 7, claim 7 recites the limitation “the second frequency” in line 2. However, both claim 1 and claim 4 recite “a second frequency”. As such, it is unclear as to which “second frequency” claim 7 refers.
Additionally, Claim 7 recites the limitation "the fourth frequency" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2014/0079391 A1 (hereinafter Kim), in view of Pfau et al. US 2014/0072303 A1 (hereinafter Pfau) and Stevens US 7949254 B1 (hereinafter Stevens).
Regarding Claim 1, Kim teaches an apparatus, comprising: a laser operable to supply an optical signal (laser 206, Fig. 2; Par. 41- 65); a digital signal processor operable to supply digital signals (220, Fig. 2; Par. 41- 65); digital to analog circuitry operable to provide analog signals based on the digital signals (digital-to-analog converter (DAC), Par. 48); the apparatus operable to supply at least one drive signal (electrical driving signals XQ', XI', YQ', and YI', Fig. 2; Par. 41- 65); and a modulator (210 and 211, Fig. 2) operable to: receive said at least one drive signal (210 and 211 receive electrical driving signals XQ', XI', YQ', and YI', Fig. 2; Par. 41- 65), modulate the optical signal based on said at least one drive signal to provide a plurality of optical subcarriers (carrier waves, Par. 23; two beams that may act as carriers, Par. 42; the IQ modulators 210 and 211 may modulate driving signals XI', XQ', YI', and YQ' onto carriers associated with the optical signal, Par. 55), amplitude modulate the plurality of optical subcarriers at a first frequency (“dual-polarization quadrature amplitude modulation (DP-QAM) scheme (e.g., DP-QAM, DP-8QAM, DP-16QAM, etc.)”, Par. 23; may additionally employ "relative carrier frequency modulation" wherein carriers are modulated at a tunable frequency, Par. 25; Par. 33-38; Fig. 1D) to carry control information (supervisory data, Abst.; Par. 4; Par. 19-21; Par. 24; Par. 41- 65), the control information including information identifying a recipient node of user data (destination information, Par. 2; Par. 19), and modulate the plurality of subcarriers at a second frequency to carry user data at a second frequency (main data, Abst.; Par. 4; Par. 19-21; Par. 24; Par. 41- 65; “dual-polarization quadrature amplitude modulation (DP-QAM) scheme (e.g., DP-QAM, DP-8QAM, DP-16QAM, etc.)”, Par. 23; may additionally employ "relative carrier frequency modulation" wherein carriers are modulated at a tunable frequency, Par. 25; Par. 33-38; Fig. 1D) greater than the first frequency (graph of Fig. 1D shows that the carrier frequency of the main data 128 is greater than the carrier frequency of the supervisory signal 130, Par. 34-37).
Kim does not explicitly teach driver circuitry coupled to the digital to analog circuitry to supply the at least one drive signal. However, Pfau teaches an optical transmission apparatus (Abst.; 105, Fig. 1) comprising driver circuitry (drivers 130a-130d) coupled to the digital to analog circuitry (DACs 125a-d) to supply the at least one drive signal (Par. 20), because this provides buffering to the output of the digital to analog circuitry prior to modulation (Par. 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim to include driver circuitry coupled to the digital to analog circuitry to supply the at least one drive signal, because this provides buffering to the output of the digital to analog circuitry prior to modulation.
Lastly, Kim does not explicitly teach the control information including packets. However, Stevens teaches that generating messages in the format of packets is commonly carried out in standard network communication (Col. 4, lines 38-50).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim such that the control information includes packets, because generating messages in the format of packets is commonly carried out in standard network communication.
Regarding Claim 3, Kim as modified by Pfau and Stevens teaches the apparatus in accordance with claim 1, wherein the control information includes OAM&P information (Kim, “data indicating any number of characteristics associated with the optical network, including source information, destination information and routing information, and other management information of the optical network”, Par. 2; Par. 19).
Regarding Claim 4, Kim as modified by Pfau and Stevens teaches the apparatus in accordance with claim 1, wherein the plurality of optical subcarriers is a first plurality of optical subcarriers (Kim, carrier waves, Par. 23; two beams that may act as carriers, Par. 42; the IQ modulators 210 and 211 may modulate driving signals XI', XQ', YI', and YQ' onto carriers associated with the optical signal, Par. 55), the apparatus further including a receiver (Kim, the receiver of Figure 6 also within each of the nodes 102 in Figure 1A according to paragraph 81) operable to receive a second plurality of optical subcarriers (Kim, i.e. “carrier waves” as in paragraph 23 generated by another one of nodes 102 in Figure 1A via a second transmitter as shown in Figure 2), each of which is amplitude modulated at a second frequency (Kim, “dual-polarization quadrature amplitude modulation (DP-QAM) scheme (e.g., DP-QAM, DP-8QAM, DP-16QAM, etc.)”, Par. 23; may additionally employ "relative carrier frequency modulation" wherein carriers are modulated at a tunable frequency, Par. 25; Par. 33-38; Fig. 1D).
Regarding Claim 5, Kim as modified by Pfau and Stevens teaches the apparatus in accordance with claim 4, wherein the first frequency is within a first band and the second frequency is within a second band (Kim, the range of carrier frequencies occupied by supervisory signal 130 may be considered a first “band” and the range of carrier frequencies occupied by main data 128 may be considered a second “band”, Fig. 1D; Par. 34-37)
Regarding Claim 6, Kim as modified by Pfau and Stevens teaches the apparatus in accordance with claim 4, wherein the second plurality of optical subcarriers is further amplitude modulated at a third frequency (Kim, carrier waves generated by another one of nodes 102 further including another supervisory signal 130 generated at carrier frequencies designated in the graph of Fig. 1D, Par. 34-37; “dual-polarization quadrature amplitude modulation (DP-QAM) scheme (e.g., DP-QAM, DP-8QAM, DP-16QAM, etc.)”, Par. 23; may additionally employ "relative carrier frequency modulation" wherein carriers are modulated at a tunable frequency, Par. 25; Par. 33-38; Fig. 1D) different than the second frequency (Kim, graph of Fig. 1D shows that the carrier frequency of the main data 128 is greater than the carrier frequency of the supervisory signal 130, Par. 34-37).
Regarding Claim 7, Kim as modified by Pfau and Stevens teaches the apparatus in accordance with claim 6, wherein the first frequency is within a first band and the second frequency is within a second band (Kim, the range of carrier frequencies occupied by supervisory signal 130 may be considered a first “band” and the range of carrier frequencies occupied by main data 128 may be considered a second “band”, Fig. 1D; Par. 34-37), the third frequency being within the first band and the fourth frequency being within the second band (the “third frequency” corresponding to the supervisory signal 130 transmitted form another node 102, and the “fourth frequency” corresponding to the main data 128 transmitted from the another node 102; the range of carrier frequencies occupied by supervisory signal 130 may be considered a first “band” and the range of carrier frequencies occupied by main data 128 may be considered a second “band”, Fig. 1D; Par. 34-37).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Pfau and Stevens, and further in view of Lu et al. NPL “Optical subcarrier processing for Nyquist SCM signals via coherent spectrum overlapping in four-wave mixing with coherent multi-tone pump” (hereinafter Lu).
Regarding Claim 2, Kim as modified by Pfau and Stevens teaches the apparatus in accordance with claim 1.
Kim does not teach wherein each of the optical subcarriers is a Nyquist subcarrier. However, Lu teaches the use of optical Nyquist subcarriers because this allows for ultra-fast and ultra-spectral-efficient optical networks (Abst.; 1. Introduction, first paragraph).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kim as modified by Pfau and Stevens such that each of the optical subcarriers is a Nyquist subcarrier, because the use of optical Nyquist subcarriers allows for ultra-fast and ultra-spectral-efficient optical networks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636